Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Crawford on March 10, 2022.
The application has been amended as follows: 

In the Claims:

In line 2 of claim 3, “, preferably 3-amino-1,2,4-triazole” has been deleted.

In line 17 of claim 7, “, preferably between 80 and 120 °C” has been deleted.

In line 20 of claim 7, “, preferably between 140 to 180 °C” has been deleted.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest a motivation for a nitrogen rich 2-D hexagonal mesoporous graphitic carbon nitride material having a rod shape morphology, an Synthesis of Nitrogen-Rich Mesoporous Carbon Nitride with Tunable Pores, Band Gaps and Nitrogen Content from a Single Aminoguanidine Precursor) discloses rod shaped mesoporous graphitic carbon nitride materials with pore diameters ranging between 3.1-5.8 and N/C ratios between 1.5-1.87, however specific examples do not anticipate or make obvious the ranges in the instant claims.  The combination of claimed parameters result in a novel material with superior carbon dioxide adsorption ability.  The prior art also fails to disclose the method of claim 7 for producing the material of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose porous carbon nitride materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl